 Case 3:19-cv-01743-N-BT Document 26 Filed 09/18/19        Page 1 of 3 PageID 341


                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF TEXAS
                               DALLAS DIVISION

MANOGNA DEVABHAKTUNI,                     §
                                          §
        Plaintiff,                        §
                                          §
v.                                        §        No. 3:19-cv-1743-N-BT
                                          §
C.P.S., et al.,                           §
                                          §
        Defendants.                       §

                                     ORDER

       Within one week, pro se Plaintiff Manogna Devabhaktuni filed three

motions: (1) a Motion for “Leave Treatment Trip to India” (ECF No. 16), (2) a

Motion for “Immediate Travel to India” (ECF No. 20), and (3) a Motion for

“Emergency Meeting with my Judge David Godbey.” (ECF No. 23). In her motions,

Plaintiff requests the Court’s aid in obtaining tickets and traveling to India.

Because she identifies no legal authority for the relief requested, her motions are

DENIED.

       Further, since Plaintiff filed her original Complaint (ECF No. 3) on July 22,

2019, she has attempted to amend her Complaint four times. See Amendment of

Existing Case (ECF No. 7); Am. Compl. (ECF No. 11); Am. Compl. (ECF No. 17);

Am. Compl. (ECF No. 24). Federal Rule of Civil Procedure 15(a), however, only

permits a plaintiff to amend her complaint once as a matter of course within 21

days of serving it or within 21 days of a responsive pleading being served. Fed. R.

                                         1
 Case 3:19-cv-01743-N-BT Document 26 Filed 09/18/19         Page 2 of 3 PageID 342


Civ. P. 15(a)(1). Thereafter, a party may only amend her complaint with the

opposing party’s written consent or the court’s leave. Id. 15(a)(2). Though Plaintiff

has not yet served her Complaint, the Court retains discretion under Rule 15(a) to

curtail further amendments until a defendant appears to address the allegations.

Cf. Landis v. N. Am. Co., 299 U.S. 248, 254-55 (1936) (citations omitted) (There is

“power inherent in every court to control the disposition of the causes on its docket

with economy of time and effort for itself, for counsel, and for litigants. How this

can best be done calls for the exercise of judgment, which must weigh competing

interests and maintain an even balance.”); Fed. R. Civ. P. 1 advisory committee’s

note to 2015 Amendment (noting the amendment of the rule “to emphasize that

just as the court should construe and administer these rules to secure the just,

speedy, and inexpensive determination of every action, so the parties share the

responsibility to employ the rules in the same way”). Plaintiff’s continuous filing of

amended complaints hinders the expeditious disposition of her claims. Plaintiff,

therefore, utilized her one opportunity to amend as a matter of course when she

filed her “Amendment of Existing Case” (ECF No. 7) on August 16, 2019, and may

not further amend her Complaint without leave of court. Because her subsequent

amendments (ECF Nos. 11, 17, 24) were filed without leave of court, the Court

STIRKES them from the docket. Accordingly, the live pleading is Plaintiff’s

“Amendment of Existing Case.” (ECF No. 7).



                                          2
 Case 3:19-cv-01743-N-BT Document 26 Filed 09/18/19         Page 3 of 3 PageID 343


      Last, as the Court previously notified Plaintiff in its August 21, 2019 Order

(ECF No. 8), she is responsible for properly serving Defendants with a summons

and complaint in accordance with Rule 4 of the Federal Rules of Civil Procedure

and filing proof of service with the Court in compliance with Rule 4(l). See Fed. R.

Civ. P. 4(c), 4(l). Plaintiff is again advised that, if proper service is not made—and

shown to the Court through a filed proof of service—before the 90th day from the

date of that Order, August 21, 2019, this case is subject to dismissal without

prejudice unless she shows both (1) good cause for her failure to timely and

properly effect service and (2) good cause for the Court to extend the time for

service for an appropriate period. See Fed. R. Civ. P. 4(m); see also Fed. R. Civ. P.

41(b) (providing for dismissal, with or without prejudice, for failure to prosecute

and obey court orders); Vafaiyan v. City of Wichita Falls, 317 F. App’x 406, 408

(5th Cir. 2009) (per curiam) (affirming the district court did not abuse its

discretion in dismissing incarcerated plaintiff’s complaint pursuant to Fed. R. Civ.

P. 4(m)). Defendants to be served are those named in Plaintiff’s live pleading, her

“Amendment of Existing Case.” (ECF No. 7).

      SO ORDERED.

      September 18, 2019.



                                        REBECCA RUTHERFORD
                                        UNITED STATES MAGISTRATE JUDGE


                                          3
